545 F. Supp. 2d 1375 (2008)
In re: OILILY FAIR AND ACCURATE CREDIT TRANSACTIONS ACT (FACTA) LITIGATION
Elizabeth McCoy v. Oilily B.V., et al., N.D. California, C.A. No. 3:07-4780
Melanie A. Klingensmith v. Oilily Retail USA, E.D. Pennsylvania, C.A. No. 2:07-4321.
MDL No. 1939.
United States Judicial Panel on Multidistrict Litigation.
April 10, 2008.
Before JOHN G. HEYBURN II, Chairman, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, ANTHONY J. *1376 SCIRICA[*], Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel:[*] Plaintiff in the Eastern District of Pennsylvania action has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Northern District of California. No other party to the litigation has responded to the motion.
This litigation currently consists of two actions pending in two districts, one action each in the Northern District of California and the Eastern District of Pennsylvania.
After considering all argument of counsel, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Northern District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action involves allegations that defendants' printing of certain credit and debit card information on customer receipts violated the Fair and Accurate Credit Transactions Act. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Northern District of California is an appropriate transferee forum for this litigation, because the first-filed action is pending there and this choice is unopposed.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action pending in the Eastern District of Pennsylvania is transferred to the Northern District of California and, with the consent of that court, assigned to the Honorable Susan Yvonne Illston for coordinated or consolidated pretrial proceedings with the action pending there.
NOTES
[*]  Judge Scirica did not participate in the disposition of this matter.